DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/355,169, filed on 11/18/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020, 04/23/2021 and 09/10/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Terminal Disclaimer
The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,055,535, 10,182,405 and 10,873,913 has been reviewed and is accepted. The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a communication apparatus comprising: circuitry, which, in operation, generates a first Sounding Reference Signal (SRS) which is to be transmitted periodically and a second SRS which is to be transmitted with a time interval 

Regarding independent claim 1, the closest prior art Kishiyama (provided in the IDS) discloses that a UE determines an initial transmission power value to transmit a first reference signal (Kishiyama, Fig. 4, step S43 and S44, [0071]-[0079]). Then, after receiving a TCP command from a nodeB, the UE sets another transmission power value to transmit a next reference signal at step S48. Kishiyama further discloses the transmission of uplink reference signals at a determined cycle. 

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A communication apparatus comprising:
circuitry, which, in operation, generates a first Sounding Reference Signal (SRS) which is to be transmitted periodically and a second SRS which is to be transmitted with a time interval between triggering and transmission that is different from a transmission time interval of the first SRS, both of the first SRS and the second SRS being reference signals for channel-quality estimation; and
a transmitter, which, in operation, transmits the first SRS with a transmission power controlled based on a first power parameter indicated by a base station and transmits the second SRS with a transmission power controlled based on a second power parameter indicated by the base station, the second power parameter being different from the first power parameter” as recited in independent claim 1 when considering the claim as a whole and interpreted in accordance with the present specification description. The same rationale applies to independent claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473